O’Hara, J.
(dissenting). I dissent. Syllogistic logic can be treacherous. All of us who have dabbled in it realize this. There are those who claim the syllogism is logically indefensible because it is tautological, i.e., the conclusion is contained in the premise and thus simply restated in the conclusion. Something akin to this has happened in the majority opinion. I have trouble with the statements:
"[I]t is constitutionally impermissible to deny injured employees access to the fund where others, even if insured, are not * * * . [Second emphasis supplied.]
"[.Ergo it] would * * * be impermissible to raise injured employees covered by workmen’s compensation to a status above those otherwise insured.” (Emphasis supplied.)
Implicit in the foregoing reasoning is the proposition that receipt of workmen’s compensation benefits results from the workman being insured. This simply is not so. Workmen’s compensation benefits are no more payments "by reason of the existence of a policy * * * providing for the payment of * * * benefits” (to injured workmen)1 than are payments under medicare despite the facts that they are paid under social security "insurance”. See Imvris v Michigan Millers Mutual Ins Co, 39 Mich App 406 (1972).
*67Like medicare benefits they are an entitlement which is part of broad remedial social legislation. It matters not a whit whether the employer is insured or not. It is for sure, as the current phrase has it, the workman is not insured. Receipt of workmen’s compensation benefits is not related to any contract of insurance in the usual sense of the phrase. By analogy see Imvris, supra.
Bowser v Jacobs2 cited by the majority does not seem to me to control.
I see no basis in statute or in logic which would permit the fund to reduce the judgment by the amount of workmen’s compensation benefits awarded to plaintiff.
I would affirm and tax costs against appellant.

 MCLA 257.1122(2); MSA 9.2822(2).


 Bowser v Jacobs, 36 Mich App 320 (1971).